No. 12948

         I N THE SUPREME COURT O THE STATE OF M N A A
                                F              OTN




THE STATE OF MONTANA,

                                P l a i n t i f f and Respondent,



JERRY ALLEN HERRON,

                                Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t Court o f t h e F o u r t h J u d i c i a l D i s t r i c t ,
                      Honorable R o b e r t Keller, Judge p r e s i d i n g .

Counsel o f Record:

     For Appellant :

                 D a n i e l J. Shea a r g u e d , M i s s o u l a , Montana

     F o r Respondent :

                 Hon. R o b e r t L. Woodahl, A t t o r n e y G e n e r a l , Helena,
                  Montana
                 Thomas A. Budewitz, A s s i s t a n t A t t o r n e y G e n e r a l ,
                  a r g u e d , Helena, Montana
                 R o b e r t L. Deschamps, 111 a r g u e d , County A t t o r n e y ,
                  M i s s o u l a , Montana



                                                   Submitted : November 1 2 , 1975



Filed:   '   '   6        ',
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion o f t h e
Court.

             Defendant a p p e a l s from h i s c o n v i c t i o n of attempted
second degree murder and t h e 25 y e a r s e n t e n c e imposed i n t h e
d i s t r i c t c o u r t , Missoula County.
             O October 20, 1972, a teen-age g i r l was r i d i n g h e r
              n
bicycle on t h e highway n e a r Clearwater J u n c t i o n .              She was s h o t
by a shotgun f i r e d from a p a s s i n g v e h i c l e .      Defendant J e r r y Allen
Herron was a r r e s t e d t h e same day and was u l t i m a t e l y t r i e d f o r
f o u r a l t e r n a t i v e crimes: 1 ) Attempted second degree murder.

2) F i r s t degree a s s a u l t w i t h i n t e n t t o k i l l . 3) F i r s t degree
a s s a u l t w i t h a t t e m p t t o commit a f e l o n y . 4) Second degree a s s a u l t .
             The f i r s t t r i a l on t h e s e charges was h e l d i n June 1973.
The j u r y was given t h e s e two i n s t r u c t i o n s , among o t h e r s :
             11
               I n s t r u c t i o n No. 20, The crimes charged a g a i n s t t h e
             Defendant a r e a l l f e l o n y o f f e n s e s . T h e r e f o r e , a l l
             twelve of your number must a g r e e i n o r d e r t o r e t u r n
             a v e r d i c t of g u i l t y o r n o t g u i l t y , and a l l twelve
             of your number must a g r e e i n o r d e r t o d e c i d e any ques-
             t i o n n e c e s s a r y t o b e decided i n a r r i v i n g a t a v e r d i c t
             on a crime.
                    11
                        It i s n e c e s s a r y t h a t you c o n s i d e r t h e crime of
             attempted murder f i r s t , and f i n d t h e defendant e i t h e r
             g u i l t y o r n o t g u i l t y of t h a t charge.
                  "1n t h e event you f i n d t h e defendant g u i l t y of
             attempted murder you need go no f u r t h e r a s you w i l l
             have reached a v e r d i c t i n t h i s c a s e .
                    "In t h e event you f i n d t h e defendant n o t g u i l t y
            of attempted murder, then you must c o n s i d e r t h e crime
            o f A s s a u l t i n t h e F i r s t Degree w i t h i n t e n t t o k i l l
            a s embodied i n a l t e r n a t i v e Count I1 of t h e Information.
            You must f i n d t h e defendant e i t h e r g u i l t y o r n o t g u i l t y
            of A s s a u l t i n t h e F i r s t Degree w i t h i n t e n t t o k i l l .
            I n t h e event you f i n d t h e defendant g u i l t y of t h a t
            charge, you have reached a v e r d i c t and need go no f u r t h e r .
                    "In t h e event you f i n d t h e defendant n o t g u i l t y
            of A s s a u l t i n t h e F i r s t Degree w i t h i n t e n t t o k i l l ,
            you must c o n s i d e r t h e a l t e r n a t i v e Count Number I11 of
            t h e Information which i s A s s a u l t i n t h e F i r s t Degree
            w i t h i n t e n t t o commit a f e l o n y . I n t h e event you f i n d
            t h e defendant g u i l t y o f t h a t c h a r g e , you have reached
            a v e r d i c t and need go no f u r t h e r .
                        "1n t h e event you f i n d t h e defendant n o t g u i l t y
              of A s s a u l t i n t h e F i r s t Degree under both Counts I1
              and 111, you must t h e n c o n s i d e r t h e l e s s e r included
              o f f e n s e of A s s a u l t i n t h e Second Degree. You must
              f i n d t h e Defendant g u i l t y o r n o t g u i l t y o f t h i s c h a r g e ,
                                               x
              and when you do s o , ou have reached a v e r d i c t and need
              n o t proceed f u r t h e r .
              It
                I n s t r u c t i o n No. 24 When you r e t i r e t o t h e j u r y room,
              you s h a l l s e l e c t one of your number t o a c t a s foreman,
              who w i l l p r e s i d e over your d e l i b e r a t i o n s . I n o r d e r t o
              r e a c h a v e r d i c t , a l l twelve j u r o r s must a g r e e t o t h e
              d e c i s i o n . As soon a s you have agreed upon a v e r d i c t ,
              you s h a l l have i t d a t e d and signed by your foreman and then
              s h a l l r e t u r n w i t h i t t o t h i s room."
              The j u r y was provided w i t h e i g h t forms of v e r d i c t .                 The
j u r y d e l i b e r a t e d one e n t i r e n i g h t , r e t u r n e d t o c o u r t a t 5 : 4 0 a.m.
and announced i t s f a i l u r e t o r e a c h a v e r d i c t , and was discharged.
              Three days l a t e r a member of t h e j u r y telephoned d e f e n d a n t ' s
a t t o r n e y f o r t h e s t a t e d purpose of informing him what had a c t u a l l y
occurred d u r i n g t h e n i g h t of j u r y d e l i b e r a t i o n s .
              According t o t h e a f f i d a v i t of t h i s j u r o r , which was
f i l e d by d e f e n d a n t ' s a t t o r n e y , t h e j u r y had a c t u a l l y voted unani-
mously t o a c q u i t defendant of attempted second degree murder, f i r s t
degree a s s a u l t w i t h i n t e n t t o k i l l , and f i r s t degree a s s a u l t w i t h
i n t e n t t o commit a f e l o n y .       The j u r y was deadlocked only on
d e f e n d a n t ' s g u i l t o r innocence o f second degree a s s a u l t .
              ~ e f e n d a n t ' scounsel c o n t a c t e d t h e j u r y foreman by phone
who s u b s t a n t i a l l y c o r r o b o r a t e d t h e s e e v e n t s and f u r t h e r explained
t h e r e a s o n why no v e r d i c t forms had been signed t o r e f l e c t t h e
verdict.       According t o t h e foreman's a f f i d a v i t , t h e j u r y was con-
fused by two i n s t r u c t i o n s , No. 20 and No. 24, h e r e t o f o r e quoted.
The j u r o r s asked t h e b d i f f t o convey a q u e s t i o n t o t h e p r e s i d i n g
judge a s t o whether they should s i g n t h e f i r s t v e r d i c t form b e f o r e
proceeding t o t h e n e x t charge.               N r e c o r d e x i s t s concerning what
                                                    o
t h e b a i l i f f asked t h e judge o r what t h e judge r e p l i e d t o t h e
b a i l i f f , a s no c o u r t r e p o r t e r was i n a t t e n d a n c e and no a t t e m p t was
made t o n o t i f y e i t h e r c o u n s e l of t h e j u r o r s ' confusion.           The a f f i d a v i t
i n d i c a t e d t h e b a i l i f f t o l d t h e j u r y foreman t h a t t h e j u r y was
t o a r r i v e a t only one v e r d i c t i n t h e c a s e and t h e r e f o r e should
s i g n o n l y one form.
              These e v e n t s were c o r r o b o r a t e d by t h e a f f i d a v i t s of t h e
other jurors.           T h e i r v e r s i o n of e v e n t s was never q u e s t i o n e d by
t h e s t a t e i n i t s b r i e f o r o r a l argument on appeal.
              The second t r i a l of defendant was h e l d i n December 1973.
Defendant was t r i e d on t h e same c h a r g e s , w i t h one e x c e p t i o n ; t h e
charge of f i r s t degree a s s a u l t w i t h i n t e n t t o k i l l was dismissed.
The j u r y was unable t o r e a c h a v e r d i c t on t h e remaining t h r e e
charges a t t h e second t r i a l .
              A t h i r d t r i a l was h e l d i n June 1974, on t h e same charges

a s i n t h e second t r i a l .         Defendant was c o n v i c t e d of attempted second
degree murder and sentenced t o 25 y e a r s imprisonment i n t h e s t a t e
p r i s o n , where he i s p r e s e n t l y i n c a r c e r a t e d .
              A t t h e second and t h i r d t r i a l s defendant maintained
t h e d i s t r i c t c o u r t had no j u r i s d i c t i o n t o t r y him a g a i n on c h a r g e s
of attempted second degree murder o r f i r s t degree a s s a u l t w i t h
i n t e n t t o commit a f e l o n y , because he had been a c q u i t t e d of both
charges a t t h e f i r s t t r i a l .        His c l a i m i s based on t h e double
jeopardy p r o v i s i o n of t h e F e d e r a l and S t a t e C o n s t i t u t i o n s . They
provide :
              Amendment 5 , United S t a t e s C o n s t i t u t i o n :
              'I*   **n o r s h a l l any person be s u b j e c t f o r t h e
              same o f f e n s e t o be twice put i n jeopardy of l i f e
              or limb      *$< YC o n s t i t u t i o n otherwise.
               The u l t i m a t e q u e s t i o n on a p p e a l i s whether t h e r e c o r d
i n t h i s c a s e d i s c l o s e s an a c q u i t t a l o r a hung j u r y a t t h e f i r s t
t r i a l on t h e charge of attempted murder.                            T h i s i s s u e must s t a n d
o r f a l l on t h e answer t o t h e s e q u e s t i o n s :
                1.    The , e f f e c t of t h e o r a l communication between t h e
j u r y and t h e c o u r t i n t h e absence of c o u n s e l ?
               2.     Whether j u r o r a f f i d a v i t s can b e used t o supply proof
of a c t u a l e v e n t s t h a t occurred d u r i n g j u r y d e l i b e r a t i o n ?
               I n view of t h e f a c t t h i s defendant was t r i e d t h r e e times
b e f o r e c o n v i c t i o n and defense counsel r a i s e d t h e i s s u e s we are
about t o d i s c u s s a t t h e second and t h i r d t r i a l s , t h i s Court i s a t
a l o s s t o understand why, upon d i s c o v e r i n g t h e f a c t s a f t e r t h e
f i r s t t r i a l , he d i d n o t a p p l y t o t h i s Court f o r a w r i t of s u p e r v i s o r y
control.         H i s f a i l u r e t o do s o caused t h e expense of two n e e d l e s s
t r i a l s , along w i t h unnecessary trauma t o h i s c l i e n t .
               The o r a l communication between t h e j u r y and t h e c o u r t
v i a t h e b a i l i f f c l e a r l y v i o l a t e s s e c t i o n 95-1913(d), R.C.M.                1947:
              "(d) A f t e r Retirement, May Return i n t o Court f o r
              Information. A f t e r t h e j u r y has r e t i r e d f o r d e l i b e r -
              a t i o n i f t h e r e be any disagreement among them a s t o
              t h e testimony, o r i f they d e s i r e t o be informed on any
              p o i n t of law a r i s i n g i n t h e c a u s e , they must r e q u i r e
              t h e o f f i c c t o conduct them i n t o c o u r t . Upon b e i n g
              brought i n t o c o u r t , t h e information r e q u e s t e d may be
             given i n t h e d i s c r e t i o n of t h e c o u r t ; i f such information
              i s given i t must be given i n t h e presence of t h e county
              a t t o r n e y and t h e defendant and h i s counsel."
It a l s o v i o l a t e s t h e p r o s c r i p t i o n a g a i n s t o r a l j u r y i n s t r u c t i o n .
S t a t e v. Beesskove, 34 Mont. 41, 85 P. 376; S t a t e v. Wakely, 43
Mont. 427,437, 117 P. 95; S t a t e v. Asher, 63 Mont. 302,306, 206
P. 1091; S t a t e v. Gies, 77 Mont. 62,64, 249 P. 573.
               A s a general r u l e additional instructions t o the jury
must comply w i t h t h e law and f a i l u r e t o f o l l o w t h e law c o n s t i t u t e s
reversible error.               The v i c e o f t h e s i t u a t i o n h e r e i s t h a t d e f e n d a n t ' s
a t t o r n e y was n o t n o t i f i e d n o r p r e s e n t and had no way t o p r o t e c t h i s
c l i e n t from t h e j u r y ' s confusion.             This i s patently p r e j u d i c i a l .
Had t h e j u r y convicted defendant of t h e charge of attempted murder
a t t h e f i r s t t r i a l , t h e v e r d i c t would have had t o be s e t a s i d e
because of r e v e r s i b l e e r r o r , chargeable t o t h e s t a t e .
               Can j u r o r a f f i d a v i t s be used t o prove what occurred
during jury deliberations?                    The d i s t r i c t c o u r t , p r i o r t o t h e
second t r i a l , h e l d t h a t t h e y could n o t on t h e ground t h a t j u r o r
a f f i d a v i t s cannot be used t o impeach j u r y v e r d i c t s i n Montana.
This h o l d i n g i s e r r o r .
               I n t h e i n s t a n t c a s e t h e j u r o r a f f i d a v i t s were n o t used
t o impeach t h e j u r y v e r d i c t , because t h e j u r y d i d n o t r e t u r n a
v e r d i c t of any kind.           The a f f i d a v i t was used t o show t h a t because
of o u t s i d e i n f l u e n c e s on t h e j u r y d u r i n g i t s d e l i b e r a t i o n s , a v e r d i c t
of a c q u i t t a l on t h r e e o f t h e charges was a c t u a l l y rendered by t h e
j u r y b u t was n o t r e t u r n e d t o t h e c o u r t due t o t h e confusion over
jury instructions.               The s t a t e does n o t deny t h i s .             J u s t i c e compels
t h e u s e of j u r o r a f f i d a v i t s t o prove what a c t u a l l y occurred.
              For t h e f o r e g o i n g r e a s o n s , t h e judgment o f c o n v i c t i o n of
attempted second degree murder i s vacated.                              The cause i s remanded
t o t h e d i s t r i c t c o u r t f o r r e t r i a l on t h e remaining charge o f second
degree a s s a u l t .
M r . Chief J u s t i c e James T. Harrison and M r . J u s t i c e Wesley C a s t l e s
                                                                       t
dissenting :
              W dissent.
               e                   The o r d e r d e c l a r i n g a m i s t r i a l a s a r e s u l t
of a deadlocked j u r y was made on June 29, 1973.                             It was n o t u n t i l
December 2 , 1973, t h a t t h e e f f o r t t o , i n e f f e c t , impeach a j u r y
v e r d i c t was made.
               I n t h e t r a n s c r i p t of proceedings taken b e f o r e Judge
K e l l e r on December 3 , 1973, Judge K e l l e r i n q u i r e d s p e c i f i c a l l y
a s t o Judge ~ u s s a u l t ' sr e c o l l e c t i o n s ; c o u n s e l had n o t even i n q u i r e d .
Nor was t h e b a i l i f f questioned.             Judge K e l l e r c a r e f u l l y i n q u i r e d
and f i n a l l y r u l e d .   Judge K e l l e r s t a t e d i n p a r t :
                   " M R .SHEA: For t h e r e c o r d , Your Honor could t h e
              Court s t a t e t h e grounds f o r denying t h e motion?
                        "THE COURT: Yes. This i s an e f f o r t t o i n
              essence impeach a v e r d i c t of a j u r y o r v i r t u a l l y t o
              b r i n g o u t what a t r u e v e r d i c t was, one i n open Court
              b e f o r e t h e j u r y announced t h a t t h e y cannot a g r e e
              upon a v e r d i c t and t h e j u r y was discharged a t t h a t
              time f o r t h e r e a s o n t h a t t h e y could n o t a g r e e upon a
              verdict and n o t h i n g f u r t h e r was done a t t h a t time.
              * * k
                  ;      The motion i s denied f o r t h e r e a s o n t h a t t h i s
              j u r y has been discharged and t h i s e f f o r t t o f i n d o u t
              what t h a t j u r y d i d comes i n t h e f i r s t i n s t a n c e some
              days a f t e r - - - t h e f i r s t Motion f o r A c q u i t t a l was f i l e d
              some days a f t e r t h e j u r y had been discharged and w i t h
              r e s p e c t t o t h e p a r t t h a t t h e i n f e r e n c e t h a t t h e Court
              had m i s i n s t r u c t e d t h e j u r y , t h a t comes months a f t e r
              t h e j u r y had been discharged and i n both c a s e s w e l l
              a f t e r t h e p o s s i b i l i t y f o r t h e j u r y t o be c o n t a c t e d
              by o t h e r persons could have occurred.                    **
                        "The f i r s t motion i s t o i n s t r u c t t h e Defendant
              and h i s c o u n s e l and a s f a r a s t h e Court i s concerned,
              i t means a l l p a r t i e s t o t h e Defendant and h i s c o u n s e l ,
              n o t t o i n d i c a t e i n any way t h a t t h e j u r y p r e v i o u s l y
              impaneled i n t h i s c a s e was a t one p o i n t i n t h e d e l i b e r a -
              t i o n s 1 t o 1 f o r complete a c q u i t t a l . +
                           1                                                 :**      In a s f a r
              a s v o i r d i r i n g t h i s j u r y panel i s concerned, t h e y cannot
              go i n t o what t h e a l l e g e d v o t e was of t h a t j u r y . 9         :* *"
              Then l a t e r t h e following exchange appears:
             "MR. SHEA: For t h e r e c o r d , Your Honor, I would r e q u e s t
              s o t h a t a l l t h e f a c t s may be brought out b e f o r e t h e
              Court and I have no o b j e c t i o n . I n f a c t , I make t h e
              r e q u e s t t h a t t h e Court i n q u i r e of both b a i l i f f s - - t h e y
              a r e both h e r e today a s I understand i t
              t h e communications were made from t h e j u r y t o them t o
                                                                              ---
                                                                              as t o what
              t h e judge and back t o them and back t o t h e j u r y a g a i n .
              And a l s o I would be w i l l i n g t o go i n t o a s k t h e Court
              t h a t presided a t t h a t time a s t o any r e c o l l e c t i o n s he
              may have o f t h e circumstances.
            "THE COURT:          D you want m t o i n q u i r e ?
                                  o          e
            "MR. SHEA:         Yes s i r , s o a r e c o r d can b e made.
            "THE COURT: N w a r e you done w i t h your motion and
                           o
             ready t o go?
                       "I am s a t i s f i e d t h a t what you a r e doing i n t h i s
             c a s e , t h e main r e a s o n , a s f a r a s I am concerned, i s
             t h a t your Motion f o r A c q u i t t a l i s denied, t h a t t h e
             s a l i e n t p o i n t , i f i t i s s a l i e n t , t h a t comes up, comes
             up i n December and t h i s c a s e was t r i e d i n June. Is
             that correct?
            "MR. DESCHAMPS:            Yes, t h a t i s c o r r e c t .
            "MR.SHEA:        The l a s t of June, yes s i r , Your Honor.
            "THE COURT: And f r a n k l y I am s a t i s f i e d t h a t t h a t i s
             something t h a t you should have a s c e r t a i n e d r i g h t a f t e r
             t h i s c a s e was over and i f t h e r e was any v a l i d i t y t o
             your motion t h a t i t would have been a s a r e s u l t of
             d i l i g e n t work on your p a r t . The only reason t h a t I
             say t h a t i s because I want you t o b e aware of what
             m f e e l i n g s a r e , M r . Herron. I want you t o b e s a t i s -
               y
             f i e d now when I a s k you, a r e you s a t i s f i e d w i t h t h e
             s e r v i c e s rendered by your c o u n s e l , your c o u n s e l t h a t
             i s going t o r e p r e s e n t you i n t h i s c a s e . I I
            The m a j o r i t y opinion s t a t e s t h a t t h e a f f i d a v i t s were n o t
used t o impeach a j u r y v e r d i c t .          But c l e a r l y t h e Court i s a l l o w i n g ,
by a f f i d a v i t of one j u r o r of r e c o l l e c t i o n s f i v e months l a t e r ,
t h e impeachment of t h e j u r y ' s deadlock o r f a i l u r e t o r e a c h a
verdict.       To do t h a t t h e m a j o r i t y i s d i s r e g a r d i n g t h e h e a r i n g

t r a n s c r i p t where Judge K e l l e r noted t h a t t h e r e was no r e c o r d of
any communication between t h e Judge, t h e b a i l i f f , and t h e j u r y .
Now, f i v e months l a t e r , t h i s i s attempted t o b e shown by r e c o l l e c -
t i o n s of t h e j u r y foreman.
             W would a f f i r m t h e judgment i n a l l p a r t i c u l a r s .
              e
                                                         '.,
                                                                             C       '-
                                                  '-.,//$Y 9             -: / ;
                                                                         2 .
                                                                             pl
                                                             +>.
                                                                                                     %       '1
                                                                #
                                                                ,
                                                    sv~tdL.:db*                                  -;.,t*~-+#-.As*~~*
                                                        :/
                                                                                      -",***s/


                                                               Chief J u s t i c e
                                                       ./'


                                                         % -
                                                   i


                                                         - stice                           'g
                                                          Ju             - 8 F . r


                                                                             v: